259 N.J. Super. 327 (1992)
613 A.2d 485
THOMAS J. GERAGHTY, JR., PLAINTIFF-APPELLANT AND CROSS-RESPONDENT,
v.
THE TOWNSHIP OF BERKELEY HEIGHTS, JEFFREY W. MACCARELLI, DANIEL W. SEIB, JR., LILLIAN J. WEISGERBER AND ALBERT J. BOYANCE, DEFENDANTS-RESPONDENTS AND CROSS-APPELLANTS.
Superior Court of New Jersey, Appellate Division.
Submitted May 20, 1992.
Decided June 10, 1992.
Before Judges GAULKIN, BRODY and MUIR, Jr.
Thomas J. Geraghty, Jr., pro se.
Savage and Serio, attorneys for Township of Berkeley Heights (Thomas J. Savage, of counsel).
Joseph P. Depa, Jr., attorney for Jeffrey W. Maccarelli, Daniel W. Seib, Jr., Lillian J. Weisgerber and Albert J. Boyance.
PER CURIAM.
Substantially for the reasons expressed by Judge Beglin in his opinion reported at 259 N.J. Super. 350, 613 A.2d 497 (Law Div. 1990), we affirm his rulings that (1) plaintiff Thomas J. Geraghty, Jr. had achieved tenure as Township treasurer prior to September 2, 1988, (2) the Township nevertheless could lawfully combine the office of treasurer with that of tax collector for bona fide reasons of efficiency and economy and (3) defendant was entitled to a plenary hearing to determine the propriety of the municipal action merging the two offices.
At the conclusion of the hearing thus ordered, Judge Beglin found that Geraghty's termination and the merger of the treasurer and tax collector offices "were all done in furtherance of legitimate governmental policy and procedure ... to achieve greater efficiency ... and, secondarily, to achieve some economy." Those findings are amply supported by the record; there *328 is no warrant for our interference. Rova Farms Resort, Inc. v. Investors Ins. Co., 65 N.J. 474, 483-484, 323 A.2d 495 (1974).
The judgment dismissing the complaint is accordingly affirmed.